DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, could read “The face mask according to claim 1, comprising”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the screen comprises a pouch for a reusable filter, claim 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “wherein the screen comprises a pouch for a reusable filter, claim 19”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe "hook and loop” and, accordingly, the identification/description is indefinite.
Claim 16, recites “comprising a reconnectable connector by which the lanyard is disconnect-able by the preselected tension where the lanyard comprises the connector”, renders the claim indefinite because it is unclear a reconnectable connector and the connector are similar or different feature? For the purpose of examination and as best understood the limitation is interpreted to means that “a reconnectable connector and the connector is just one part.”
Claim 19, recites “a pouch for a reusable filter”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinley (2011/0180078).
Regarding claim 1, McKinley discloses a face mask (fig.1) for inhibiting the spread of airborne substances to and from a wearer, comprising: a screen (112) for covering the wearer’s nose and mouth; and a lanyard (120A) connectable to the screen so as to hang freely below the worn screen for the wearer to episodically pull the screen off and on their head (par [0026]), wherein the lanyard is disconnect-able by a preselected tension (fasteners 116(a-b) and 124(a, b)).
Regarding claims 2, 4-12, 14-18, McKinley discloses wherein the lanyard disconnects by breaking away (fig.1 shows the straps 120A disconnecting by fasteners 116(a-b) and 124(a, b)); wherein the lanyard comprises a weakest portion to sustain up to the preselected tension (fig.1 shows the straps 120A disconnecting by fasteners 116(a-b) and 124(a, b)); wherein the lanyard is arranged to disconnect at a location proximate the screen (fig.1); wherein the lanyard disconnects by breaking away and said lanyard is reconnectable by the wearer (fig.1 shows the straps 120A disconnecting by fasteners 116(a-b) and 124(a, b)); wherein the lanyard is connectable and disconnect-able at the same location (fig.1); wherein the lanyard is connectable to the screen at two locations so as to form a loop to hang freely below the worn screen (fig.1); wherein the lanyard is connectable proximate to the screen corners of the worn screen for covering the wearer’s right and left cheek respectively (fig.1); wherein the lanyard is connectable proximate to the screen corner of the screen for covering the wearer’s right or left check (fig.1); wherein the lanyard is connectable to the screen proximate an edge the worn screen across the wearer’s chin (fig.1); comprising a reconnectable connector (fasteners 116(a-b) and 124(a, b), par [0026]) by which the lanyard is disconnect-able by the preselected tension; comprising a reconnectable connector by which the lanyard is disconnect-able by the preselected tension wherein the connector comprises a reconnect-able snap connector (par [0026] and fig.1); comprising a reconnectable connector by which the lanyard is disconnect-able by the preselected tension wherein the connector comprises a hook and loop fastener (par [0026]) which rips apart by the pre-selected tension in the lanyard; comprising a reconnectable connector by which the lanyard is disconnect-able by the preselected tension (fasteners 116(a-b) and 124(a, b); comprising a reconnectable connector (fasteners 116(a-b) and 124(a, b) by which the lanyard is disconnect-able by the preselected tension wherein the lanyard comprises a first part of the connector and the screen comprises a second part of the connector which is disconnect-able from the first part and reconnectable to the first part (fig.1); comprising a reconnectable connector (fasteners 116(a-b) and 124(a, b) by which the lanyard is disconnect-able by the preselected tension wherein the screen comprises the connector (fasteners 116(a-b) and 124(a, b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKinley (2011/0180078).
Regarding claim 3, McKinley discloses straps 120A, 120B, 120C and fasteners 116(a-d) and 124(a-d); but does not explicitly disclose a tensile load capacity to sustain up to the preselected tension between 10 and 40 N. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention experiment with different preselected tension of the fasteners in order to achieve an optimal configuration, since discovering the optimum or workable ranges of tension force between two fasteners involves only routine skill in the art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKinley (2011/0180078) in view of Benton (2012/0278976).
Regarding claim 13, McKinley discloses straps 120A, 120B, 120C and fasteners 116(a-d) and 124(a-d), such as hook and loops, snaps button and/or a like (par [0026]) a reconnectable connector by which the lanyard is disconnect-able by the preselected tension; but does not disclose the connector/fasteners are made of magnet.  However, Benton teaches another face protection article (fig.1) having straps 101, 102; and par [0036] states that the first and second front straps may be configured to mate together by the use of magnets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide magnets fastener for the McKinley as taught by Benton, such modification would be considered a mere substitution of one known fastener for another involves routine skill in the art of fastening.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McKinley (2011/0180078) in view of Lee et al. (2015/0216241—hereinafter, Lee).
Regarding claim 19, McKinley does not disclose the screen comprises a pouch for a reusable filter.  However, Lee teaches another face mask article (fig.1); wherein a body 10 having first layer 11 and a second layer 12 and a pocket 14 for receiving filter layer 13, par [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a face mask having a pocket for receiving a filter layer for the McKinley as taught by Lee in order for replacing the filter layer of the face mask to get better protection for user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732